EXHIBIT 10.22

 



Tax Protection Agreement

This TAX PROTECTION AGREEMENT (this “Agreement”) is entered into as of December
10, 2015, by and among Retail Opportunity Investments Corp., a Maryland
corporation (the “REIT”), Retail Opportunity Investments Partnership, LP, a
Delaware limited partnership (the “Operating Partnership”), and each Protected
Partner identified as a signatory on Schedule I, as amended from time to time.

RECITALS

WHEREAS, pursuant to that certain Contribution Agreement dated December 1, 2015
between the REIT, the Operating Partnership and the “Owner” signatory thereto
(the “Acquisition Agreement”), the REIT intends cause the Operating Partnership
to acquire the real property and improvements commonly known as Sternco Shopping
Center located at 14625 NE 20th St., Bellevue, WA (the “Property”) from the
Owner in exchange for OP Units (as defined below); and

WHEREAS, in connection with the Contribution Agreement, the REIT and the
Operating Partnership shall enter into this Agreement with Owner and each
Protected Partner, who is receiving units of partnership interest in the
Operating Partnership (“OP Units”) by distribution from Owner following the
transactions effected pursuant to the Contribution Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I - DEFINED TERMS

Capitalized terms employed herein and not otherwise defined shall have the
meanings assigned to them in the Acquisition Agreement. Otherwise, for purposes
of this Agreement the following definitions shall apply:

Section 1.1 Intentionally omitted.

Section 1.2 “Agreement” has the meaning set forth in the preamble.

Section 1.3 “Closing Date” means the closing of the contribution of the Property
to the Operating Partnership pursuant to the Contribution Agreement.

Section 1.4 “Code” means the United States Internal Revenue Code of 1986, as
amended.

Section 1.5 Intentionally omitted

Section 1.6 Intentionally omitted



1 - TAX PROTECTION AGREEMENT

 

Section 1.7 Intentionally omitted

Section 1.8 “Exchange” has the meaning set forth in Section 2.1(b) of this
Agreement.

Section 1.9 “Fundamental Transaction” means a merger, consolidation or other
combination of the Operating Partnership with or into any other entity, a
transfer of all or substantially all of the assets of the Operating Partnership,
any reclassification, recapitalization or change of the outstanding equity
interests of the Operating Partnership, or a conversion of the Operating
Partnership into another form of entity. Notwithstanding the above, a
Fundamental Transaction shall not include any transaction to the extent that a
Protected Partner is offered (whether or not such offer is accepted) the
opportunity to participate in such transaction in a manner such that (i) the
Protected Partner receives any one or more of the following: (A) consideration
approved by a majority of the Notice Partners, or (B) consideration having a
value (as determined in good faith by the Board of Directors of the REIT,
including a majority of its independent directors, in reliance on written advice
or analysis of an independent financial advisor selected by such Board of
Directors) that is substantially equivalent to the value of the OP Units held by
such Protected Partner immediately prior to such transaction (but excluding from
the analysis the impact of any customary lock-ups or transfer restrictions) and
(ii) if such offer is accepted, the receipt of such consideration would not
result in the recognition of taxable income or gain by such Protected Partner.

Section 1.10 “Gross Up Amount” has the meaning set forth in Section 1.15 under
the definition of “Make Whole Amount.”

Section 1.11 Intentionally omitted

Section 1.12 Intentionally omitted

Section 1.13 Intentionally omitted

Section 1.14 Intentionally omitted

Section 1.15 “Make Whole Amount” means, with respect to any Protected Partner
that recognizes gain under Section 704(c) of the Code as a result of a Tax
Protection Period Transfer, the sum of (i) the product of (x) the income and
gain recognized by such Protected Partner under Section 704(c) of the Code in
respect of such Tax Protection Period Transfer (taking into account any
adjustments under Section 743 or 734 of the Code which such Protected Partner is
entitled to offset against such income and gain) multiplied by (y) the Make
Whole Tax Rate, plus (ii) an amount equal to the combined Federal, applicable
state and local income taxes (calculated using the Make Whole Tax Rate) imposed
on such Protected Partner as a result of the receipt by such Protected Partner
of a payment under Section 2.2 (the “Gross Up Amount”); provided, however, that
the Make Whole Amount shall be computed without regard to any losses, credit, or
other tax attributes that such Protected Partner might have that would reduce
its actual tax liability.

 



2 - TAX PROTECTION AGREEMENT

 

For purposes of calculating the amount of Section 704(c) gain that is allocated
to a Protected Partner, any “reverse Section 704(c) gain” allocated to such
partner pursuant to Treasury Regulations § 1.704-3(a)(6) shall not be taken into
account; furthermore, the total amount of 704(c) gain and income taken into
account for purpose of calculating the Make Whole Amount shall not exceed the
initial Section 704(c) gain amount as of the Closing Date (as set forth on
Schedule I).

Section 1.16 “Make Whole Tax Rate” means, with respect to a Protected Partner
who is entitled to receive a payment under Section 2.2, the highest combined
statutory Federal, state and local tax rate in respect of the income or gain
that gave rise to such payment, taking into account the character of the income
and gain in the hands of such Protected Partner, as applicable (reduced, in the
case of Federal taxes by the deduction for state or local income taxes, but
assuming limitation on full deductibility of such income taxes due to adjusted
gross income levels), for the taxable year in which the event that gave rise to
such payment under Section 2.2 or Section 2.4 occurred. Notwithstanding the
foregoing, if a Protected Partner demonstrates to the reasonable satisfaction of
the Operating Partnership that such Protected Partner’s allocation of the income
or gain that gave rise to such payment will be subject to the alternative
minimum tax, then the Make Whole Tax Rate for such Protected Partner shall be
the highest combined statutory Federal, state and local alternative minimum tax
rate (not reduced by any deduction for state or local income taxes).

Section 1.17 “Notice Partner” means, with respect to each separate Protected
Partner (including its successors), (i) a single representative designated as
the “Notice Partner” in a written notice from the initial Protected Partner to
the Operating Partnership or (ii) if no such designation has been made, such
initial Protected Partner. There shall be only one Notice Partner at any given
time for each Protected Partner (including all of its successors) and in no
event shall there be more than five Notice Partners. In no event may two or more
Protected Partners designate the same Notice Partner. Except as provided below,
in the event that a Notice Partner is unable or unwilling to continue to serve
as a Notice Partner, the initial Protected Partner who designated such Notice
Partner may designate a replacement Notice Partner in a written notice to the
Operating Partnership. In the event that an initial Protected Partner has
transferred any OP Units issued pursuant to the Contribution Agreement, then a
majority of the holders of the OP Units issued to such initial Protected Partner
may designate a new Notice Partner or, in the event that a Notice Partner is
unable or unwilling to continue to serve as a Notice Partner, a replacement
Notice Partner, in each case in a written notice to the Operating Partnership.

Section 1.18 “OP Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Retail Opportunity Investments Partnership, L.P., as
amended from time to time.

Section 1.19 “Pass Through Entity” means a partnership, disregarded entity,
grantor trust, or S corporation for Federal income tax purposes.



3 - TAX PROTECTION AGREEMENT

 

Section 1.20 “Permitted Disposition” means a sale, exchange or other disposition
of OP Units (i) by a Protected Partner: (a) to such Protected Partner’s
children, spouse or issue; (b) to a trust for such Protected Partner or such
Protected Partner’s children, spouse or issue; (c) in the case of a trust which
is a Protected Partner, to its beneficiaries, or any of them, whether current or
remainder beneficiaries; (d) to a revocable inter vivos trust of which such
Protected Partner is a trustee; (e) in the case of any partnership or limited
liability company which is a Protected Partner, to its partners or members;
and/or (f) in the case of any corporation which is a Protected Partner, to its
shareholders, and (ii) by a party described in clauses (a), (b), (c) or (d) to a
partnership, limited liability company or corporation of which the only
partners, members or shareholders, as applicable, are parties described in
clauses (a), (b), (c) or (d); provided, that for purposes of the definition of
Tax Protection Period, such Protected Partner shall be treated as continuing to
own any OP Units which were subject to a Permitted Disposition unless and until
there has been a sale, exchange or other disposition of such OP Units by a
permitted transferee which is not another Permitted Disposition.

Section 1.21 “Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

Section 1.22 “Protected Partner” means: (i) each signatory on Schedule I
attached hereto, as amended from time to time; who holds OP Units on or after
February 1, 2016; (ii) any person who holds OP Units on or after February 1,
2016, and who acquired such OP Units from another Protected Partner in a
transaction in which such person’s adjusted basis in such OP Units, as
determined for Federal income tax purposes, is determined, in whole or in part,
by reference to the adjusted basis of the other Protected Partner in such OP
Units; and (iii) with respect to a Protected Partner that is Pass Through
Entity, and solely for purposes of computing the amount to be paid under Section
2.2 with respect to such Protected Partner, any person who (y) holds an interest
in such Protected Partner, either directly or through one or more Pass Through
Entities, and (z) is required to include all or a portion of the income of such
Protected Partner in its own gross income.

Section 1.23 “Protected Property” means that certain project commonly known as
Sternco Shopping Center in the City of Bellevue, County of King, State of
Washington, with street address of 14625 NE 20th Street, and related personal
property, and any property acquired in Exchange for the Protected Property as
set forth in Section 2.1(b).

Section 1.24 Intentionally omitted

Section 1.25 Intentionally omitted

Section 1.26 Intentionally omitted

Section 1.27 “Tax Protection Period” means the ten-year period beginning on the
Closing Date and ending on the tenth anniversary of the Closing Date; provided,
however, that such period shall end prior to the tenth anniversary of the
Closing Date with respect to any Protected Partner to the extent that, on any
date after the Closing Date and prior to the tenth anniversary of the Closing
Date, such Partner owns less than thirty five percent (35%) of the Common OP
Units and SC Limited Participation OP Units that were originally owned by the
Protected Partner as of February 1, 2016, disregarding the sale, exchange or
other disposition of any such OP Units sold, exchanged or otherwise disposed of
by the Protected Partner in a Permitted Disposition.



4 - TAX PROTECTION AGREEMENT

 

Section 1.28 “Tax Protection Period Transfer” has the meaning set forth in
Section 2.1(a) of this Agreement.

Section 1.29 “Transfer” means any direct or indirect sale, exchange, transfer or
other disposition, whether voluntary or involuntary.

Section 1.30 “Treasury Regulations” means the income tax regulations under the
Code, whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

ARTICLE II - TAX PROTECTIONS

Section 2.1 Taxable Transfers.

(a) Unless the applicable Notice Partner(s) expressly consent in writing to a
Tax Protection Period Transfer, during the Tax Protection Period, the Operating
Partnership shall indemnify each Protected Partner as set forth in Section 2.2
if the Operating Partnership or any entity in which the Operating Partnership
holds a direct or indirect interest shall cause or permit: (i) any Transfer of
all or any portion of the Protected Property (including any interest in the
Protected Property or in any entity owning, directly or indirectly, an interest
in the Protected Property, other than a transfer of an OP Unit by a Protected
Partner) in a transaction that results in the recognition of taxable income or
gain by any Protected Partner under Section 704(c) of the Code with respect to
the Protected Property; or (ii) any Fundamental Transaction that results in the
recognition of taxable income or gain by any Protected Partner under Section
704(c) of the Code with respect to the Protected Property (such a Transfer or
Fundamental Transaction taking place during the Tax Protection Period, a “Tax
Protection Period Transfer”).

(b) Section 2.1(a) shall not apply to any Tax Protection Period Transfer of the
Protected Property (including any interest therein or in the entity owning,
directly or indirectly, the Protected Property): (i) in a transaction in which
no gain is required to be recognized by a Protected Partner (an “Exchange”),
including a transaction qualifying under Section 1031 or Section 721 (or any
successor statutes) of the Code; provided, however, that any property acquired
by the Operating Partnership in the Exchange shall remain subject to the
provisions of this Article II in place of the exchanged Protected Property for
the remainder of the Tax Protection Period (and, in the case of any Exchange
involving a contribution of Protected Property to a partnership, such Protected
Property and the partnership interest received by the Operating Partnership in
such Exchange (unless such partnership interest is an interest in a successor
partnership to the Operating Partnership or to the extent the Protected Partner
otherwise holds an interest in such partnership) shall both be treated as
Protected Property following the Exchange); (ii) as a result of the condemnation
or other taking of the Protected Property by a governmental entity in an eminent
domain proceeding or otherwise, provided that the Operating Partnership shall
use commercially reasonable efforts to structure such disposition as either a
tax-free like-kind exchange under Section 1031 or a tax-free reinvestment of
proceeds under Section 1033, provided that in no event shall the Operating
Partnership be obligated to acquire or invest in any property that it otherwise
would not have acquired or invested in.



5 - TAX PROTECTION AGREEMENT

 

Section 2.2 Indemnification for Taxable Transfers.

(a) In the event of a Tax Protection Period Transfer described in Section
2.1(a), each Protected Partner shall receive from the Operating Partnership an
amount of cash equal to the Make Whole Amount applicable to such Tax Protection
Period Transfer. Any Make Whole Amounts required to be paid under this Section
2.2(a) shall be paid to each Protected Partner at least 5 days before April 15
of the year following the year in which the Tax Protection Period Transfer took
place; provided that, if the Protected Partner is required to make estimated tax
payments that would include such gain, the Operating Partnership shall make
payment to such Protected Partner at least 5 days before the due date for such
estimated tax payment and such payment from the Operating Partnership shall be
in an amount that corresponds to the estimated tax being paid by the Protected
Partner at such time, with the remaining portion of the Make Whole Amount
payable at least 5 days before April 15 of the year following the year in which
the Tax Protection Period Transfer took place.

(b) Notwithstanding any provision of this Agreement to the contrary, the sole
and exclusive rights and remedies of any Protected Partner under Section 2.1(a)
shall be a claim against the Operating Partnership for the Make Whole Amount as
set forth in this section, and no Protected Partner shall be entitled to pursue
a claim for specific performance of the covenants set forth in Section 2.1(a) or
bring a claim against any person that acquires the Protected Property from the
Operating Partnership in violation of Section 2.1(a).

(c) In the event that there has been a Tax Protection Period Transfer, the
Operating Partnership shall provide to each person who is a Notice Partner)
notice of the transaction or event giving rise to such Tax Protection Period
Transfer not later than thirty (30) days after such Tax Protection Period
Transfer. As soon as reasonably practicable after giving notice described in the
preceding sentence, but in no event more than sixty (60) days after the Tax
Protection Period Transfer, the Operating Partnership shall be obligated to (i)
provide each Notice Partner with a detailed calculation of the amount of such
Notice Partner’s Make Whole Amount for the Protected Partners represented by
such Notice Partner, and (ii) provide each such Notice Partner with such
evidence or verification as such Notice Partner may reasonably require as to the
items necessary to confirm the calculation of such amount. In the event a
Protected Partner disagrees with the Operating Partnership’s determination of a
Make Whole Amount, the Operating Partnership and the Protected Partner will work
in good faith to resolve such disagreement. If such disagreement cannot be
resolved within fifteen (15) days after notice of such calculation was provided
to the Protected Partner, then the Operating Partnership and the Protected
Partner shall jointly retain a nationally recognized independent public
accounting firm, other than the REIT’s accounting firm which is currently Ernst
& Young (an “Accounting Firm”) to act as an arbitrator to resolve as
expeditiously as possible all computational points of any such disagreement. All
determinations made by the Accounting Firm with respect to the amount of the
Make Whole Amount payable to the Protected Partner shall be final, conclusive
and binding on the Operating Partnership and the Protected Partner. The fees and
expenses of any Accounting Firm incurred in connection with any such
determination shall be shared equally by the Operating Partnership and the
Protected Partner, provided that if the amount determined by the Accounting Firm
to be owed by the Operating Partnership to the Protected Partner is more than
ten percent (10%) higher than the amount proposed by the Operating Partnership
to be owed to such Protected Partner prior to the submission of the matter to
the Accounting Firm, then all of the fees and expenses of any Accounting Firm
incurred in connection with any such determination shall be paid by the
Operating Partnership and if the amount determined by the Accounting Firm to be
owed by the Operating Partnership to the Protected Partner is more than ten
percent (10%) less than the amount proposed by the Operating Partnership to be
owed to such Protected Partner prior to the submission of the matter to the
Accounting Firm, then all of the fees and expenses of any Accounting Firm
incurred in connection with any such determination shall be paid by the
Protected Partner. The Operating Partnership shall pay any amounts finally
determined under this Section 2.2(c) within the later of the time period
provided in Section 2.2(a) or five (5) business days following the earlier of
the date on which the parties agree to the Make Whole Amount or the date on
which the Accounting Firm provides notice to the Operating Partnership and the
Notice Partner of its determination as to the disputed items.



6 - TAX PROTECTION AGREEMENT

 

(d) In the event a required payment is made after the date required pursuant to
Section 2.2, interest shall accrue on the aggregate amount required to be paid
from such date to the date of actual payment at a rate equal to the “prime rate”
of interest plus 4%, with the prime rate as published in the Wall Street Journal
(or if no longer published there, as announced by Citibank) effective as of the
date the payment is required to be made. In addition, if such late payment
results in late tax payment penalties (excluding interest) for such Protected
Partner, the payment shall include reimbursement for such penalties plus ) an
amount equal to the combined Federal, applicable state and local income taxes
(calculated using the Make Whole Tax Rate) payable by the Protected Partner as a
result of the receipt of any payment under this sentence.

Section 2.3 Section 704(c) Gains. The estimated amount of Section 704(c) gain
allocable to each Protected Partner as of the Closing Date is set forth on
Schedule I hereto. Each Protected Partner has provided the Operating Partnership
with an accurate computation of such Protected Partners allocable Section 704(c)
gain based on information provided to the Protected Partner by his or her tax
accountant. The parties acknowledge that the initial amount of Section 704(c)
gain allocated to any Protected Partner may be reduced over time as required by
Section 704(c) of the Internal Revenue Code and the regulations promulgated
thereunder. For purposes of this Agreement, references to Section 704(c) shall
include gain recognized upon the disposition of OP Units in a Fundamental
Transaction which is indemnified under Section 2.1(a)(ii) to the extent
attributable to the gain which would have been recognized under Section 704(c)
and subject to indemnification under Section 2.1(a)(i) upon the sale of the
Protected Property.

Section 2.4 Intentionally omitted

Section 2.5 Dispute Resolution. Any controversy, dispute, or claim of any nature
arising out of, in connection with, or in relation to the interpretation,
performance, enforcement or breach of this Agreement (and any closing document
executed in connection herewith) shall be governed by Section 16.11 of the
Contribution Agreement, except as otherwise provided in Section 2.2(c) hereof.

 



7 - TAX PROTECTION AGREEMENT

 

ARTICLE III - GENERAL PROVISIONS

Section 3.1 Notices. Except as specifically set forth in this Agreement, all
notices, demands, declarations, consents, directions, approvals, instructions,
requests and other communications required or permitted by the terms of this
Agreement shall be given in the same manner as in the OP Agreement.

Section 3.2 Titles and Captions. All Article or Section titles or captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Except as specifically provided otherwise, references to
“Articles” and “Sections” are to Articles and Sections of this Agreement.

Section 3.3 Pronouns and Plurals. Whenever the context may require, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa.

Section 3.4 Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

Section 3.5 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 3.6 Creditors. Other than as expressly set forth herein, none of the
provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Operating Partnership.

Section 3.7 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any covenant, duty, agreement or
condition.

Section 3.8 Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all of the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.

Section 3.9 Applicable Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Washington, without
regard to the principles of conflicts of law.

Section 3.10 Invalidity of Provisions. If any provision of this Agreement is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
or enforceability of other remaining provisions contained herein shall not be
affected thereby.



8 - TAX PROTECTION AGREEMENT

 

Section 3.11 Entire Agreement. This Agreement contains the entire understanding
and agreement among the Partners with respect to the subject matter hereof and
amends, restates and supersedes the OP Agreement and any other prior written or
oral understandings or agreements among them with respect thereto. This
Agreement may not be amended except by a written instrument signed by the REIT,
the Operating Partnership and a majority of the Notice Partners.

Section 3.12 No Rights as Stockholders. Nothing contained in this Agreement
shall be construed as conferring upon the holders of the OP Units any rights
whatsoever as stockholders of the REIT, including, without limitation, any right
to receive dividends or other distributions made to stockholders of the REIT or
to vote or to consent or to receive notice as stockholders in respect of any
meeting of stockholders for the election of directors of the REIT or any other
matter.

Section 3.13 Tax Advice and Cooperation. Each party hereto acknowledges and
agrees that it has not received and is not relying upon tax advice from any
other party hereto, and that it has and will continue to consult its own tax
advisors. Each party hereto agrees to cooperate to the extent reasonably
requested by any other party in connection with the filing of any tax returns or
any audit, litigation or other proceeding related to taxes associated with the
matters described herein, such cooperation shall include the retention and, upon
request, provision of records and information that are relevant to such matters,
as may reasonably be requested.

[The remainder of this page has been intentionally left blank.]

 

 



9 - TAX PROTECTION AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

REIT:

RETAIL OPPORTUNITY INVESTMENTS CORP.,

a Maryland corporation

 

By: /s/ Michael B. Haines

Name: Michael B. Haines

Title:   Chief Financial Officer

OPERATING PARTNERSHIP:

RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP,

a Delaware limited partnership



By: Retail Opportunity Investments GP, LLC,   a Delaware limited liability
company,   its general partner         By: Retail Opportunity Investments Corp.,
    a Maryland corporation     its sole member                 By: /s/ Michael
B. Haines     Name: Michael B. Haines     Title:   Chief Financial Officer





 

Tax Protection Agreement

 

 

PROTECTED PARTNERS:

ACSW, LLC, a Washington limited liability company

 

 

 

By: /s/ Allan Sternoff

Name: Allan Sternoff

Title: Member

 

 

ELLEN BURT LLC, a Washington limited liability company

 

 

 

By: /s/ Burton Sternoff

Name: Burton Sternoff

Title: Member

 

 

 

By: /s/ Jay Sternoff

Name: Jay Sternoff

Title: Holder

 

 

 

By: /s/ Nancy Sternoff

Name: Nancy Sternoff

Title: Holder

 

 

 

By: /s/ Richard Sternoff

Name: Richard Sternoff

Title: Holder

 

 

 

 

Tax Protection Agreement

 

 

SCHEDULE I

PROTECTED PARTNERS AND SECTION 704(c) AMOUNTS

 

Partner 704(c) Amount ACSW, LLC $9,500,000 Ellen Burt LLC $9,500,000 Richard
Sternoff $6,500,000 Jay Sternoff $6,500,000 Nancy Sternoff $4,600,000

 

 

